   Case 2:19-cv-00531-MHT-SMD Document 79 Filed 07/29/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DERRIC BROWN,                               )
                                            )
       Plaintiff,                           )
                                            )           CIVIL ACTION NO.
       v.                                   )             2:19cv531-MHT
                                            )                  (WO)
LOWE’S HOME CENTERS, LLC,                   )
et al.,                                     )
                                            )
       Defendants.                          )

                                      OPINION

       Pursuant     to     42    U.S.C.          § 1981     and     Alabama      law,

plaintiff        filed    this       lawsuit      asserting       a   variety      of

claims related to the termination of his employment.

This     lawsuit         is     now     before          the   court        on     the

recommendation of the United States Magistrate Judge

that    plaintiff’s           case    be        dismissed     for     failure      to

prosecute.               There        are        no     objections        to      the

recommendation.               After     an       independent        and   de     novo

review      of   the     record,      the       court     concludes       that    the

magistrate judge’s recommendation should be adopted.
Case 2:19-cv-00531-MHT-SMD Document 79 Filed 07/29/21 Page 2 of 2




An appropriate judgment will be entered.

DONE, this the 29th day of July, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
